Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152047(72)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  BARUCH SLS, INC.,                                                                                        Joan L. Larsen,
           Petitioner-Appellant,                                                                                     Justices
                                                                   SC: 152047
  v                                                                COA: 319953
                                                                   Tax Tribunal: 00-395010;
                                                                       00-415093
  TOWNSHIP OF TITTABAWASSEE,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of amicus curiae Chelsea Health &
  Wellness Foundation to file a response to the brief submitted by amici curiae Michigan
  Townships Association, the Michigan Municipal League, the Michigan Association of
  Counties, the Michigan Association of School Boards, and the Public Corporation Law
  Section of the State Bar of Michigan is DENIED. The response submitted by Chelsea
  Health & Wellness Foundation on August, 5, 2016, is not accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 12, 2016
                                                                              Clerk